Citation Nr: 0335461	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-21 260	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for loss of use of both 
legs.  

2.  Entitlement to an initial compensable rating for 
residuals of a cold weather injury.

3.  Entitlement to an effective date prior to May 14, 2001, 
for the grant of service connection for cold weather injury.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for cold 
weather injury and assigned a noncompensable evaluation 
effective May 14, 2001.  This matter also comes before the 
Board on appeal from November 2002 rating decision, which 
denied entitlement to service connection for loss of use of 
both legs and TDIU.  The veteran's claims were merged on 
appeal in April 2003. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  Loss of use of both legs is not related to the veteran's 
period of active duty service.

3.  The veteran's cold weather injury is manifested by 
diminished lower extremity circulation.

4.  The RO received the veteran's claim of entitlement to 
service connection for cold weather injury on May 14, 2001.

5.  Service connection is currently in effect for: tinnitus, 
10 percent disabling; hearing loss, 0 (zero) percent 
disabling; and cold weather injury, 10 percent disabling 
granted in the instant decision.

6.  The veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Loss of use of both feet was not incurred in or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1112, 1154 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  The criteria for an initial 10 percent evaluation for 
cold weather injury, have been met. 38 U.S.C.A.  §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
including § 4.104, Diagnostic Code 7122 (2003). 

3. The requirements for an effective date prior to May 14, 
2001, for a grant of service connection for cold weather 
injury, have not been met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2003); Sabonis v. Brown, 6 
Vet. App. 426 (1994).

4.  Entitlement to TDIU is denied. 38 U.S.C.A. §§ 501, 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 
3.341, 4.1, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19, 4.25 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   
The VCAA applies to this case as the claim was filed in May 
2001, after the effective date for the new legislation.  See 
VAOGCPREC 7-2003 (November 19, 2003).  There has been 
compliance with this law, as discussed in more detail below.  

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The RO 
has obtained all VA and non-VA evidence identified by the 
veteran.  In April and July 2002, the RO sent letters to the 
veteran explaining the VCAA and asking him to submit certain 
information in connection with his claims.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The veteran was 
asked to identify all VA and private health care providers 
who had records pertinent to his claims and to complete 
releases for each such provider.  Therefore, the Board finds 
that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that in the April 2002 VCAA notification 
letter the RO instructed the veteran to submit the requested 
information and/or evidence within 60 days of the notice.  
Recently in Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010, slip op. at 18 (Fed. Cir. Sept. 22, 2003), the Federal 
Circuit invalidated 38 C.F.R. §3.159(b)(1), which allowed the 
RO to adjudicate the claim based on the evidence of record at 
the end of a 30 day period.  In the instant case, the veteran 
was given 60 days to respond to the April 2002 notice and he 
was also notified that he had up to one year to submit the 
requested information.  As noted above, an additional letter 
was sent in July 2002. More than one year has expired since 
the veteran was notified of the evidence needed to 
substantiate his claims.  He has not, therefore, been 
prejudiced by the reference in the April 2002 notice to a 60-
day response period.  Finally, while a separate VCAA letter 
was not sent in connection with the veteran's request for an 
earlier effective date, the new duty to assist and notice 
provisions, as well as the regulations governing earlier 
effective dates, were provided in the November 2002 statement 
of the case (SOC).  Moreover, as the Board's decision is 
based on a matter of law, the decision to proceed in 
adjudicating this claim does not, therefore, prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

The Board notes that multiple VA examinations were scheduled 
for the veteran.  However, the veteran failed to appear.  The 
veteran's representative on multiple occasions filed what he 
termed "Notice of Disagreement[s]" in which he argued that 
the scheduling of the VA examinations was arbitrary and 
capricious as he submitted private examinations sufficient 
for rating purposes.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is 
by no means a one-way street, and an appellant's obligation 
to provide certain facts, in this case by submitting to VA 
examination, is not an impossible or onerous task. See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran has been accorded ample opportunity to submit 
evidence and argument and has not indicated that he has 
additional evidence to submit.  The Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  

I.  Entitlement to service connection for loss of use of both 
legs.

The veteran claims he is entitled to service connection for 
the loss of use of both of his legs.  Service connection for 
VA compensation purposes will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his contentions; private medical records 
from Dr. R.M.F.; a report of VA examination dated in May 
2001; VA outpatient treatment records dated between 2000 and 
2002; and lay statements.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all 
evidence submitted by the veteran or on his behalf.  Rather, 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, on this claim.  

After a careful review of the evidence delineated above, the 
Board concludes that service connection is not warranted for 
loss of use of both legs.  In this regard, the veteran's 
service medical records are devoid of any complaints or 
diagnoses of loss of use of both the veteran's legs.  A May 
2001 report of VA examination indicates the veteran was able 
to walk 10 to 20 feet with the use of a cane.  While letters 
from Dr. R.M.F. dated in May 2001 and May 2002, indicated the 
veteran suffered from diminished lower extremity circulation, 
peripheral neuropathy, and he was unable to stand for more 
than a few seconds on his own, there was no mention of 
complete loss of use of both his legs.

VA outpatient treatment records dated in 2002 indicate the 
veteran was confined to a wheelchair, as he was "quite 
obese."  There was no nexus opinion relating any loss of use 
of the veteran's legs to his period of active duty service.  
A July 2002 letter from Dr. R.M.F. indicates the veteran was 
able to walk with the use of a walker for short distances.   
There was no mention of loss of use of the veteran's legs in 
Dr. R.M.F.'s September 2002 letter.

In the instant case, while there is some evidence that the 
veteran's ability to walk long distances has been diminished, 
there has been no showing that any loss of use of the 
veteran's legs was incurred coincident with service in the 
Armed Forces. 38 C.F.R. § 3.303(a).  An additional VA medical 
examination or medical opinion is not necessary to make a 
decision in the case at bar. 38 U.S.C. §5103A(d).  As noted 
at the outset of this decision, the veteran failed to report 
for VA examinations in connection with his current claim, as 
he felt they were arbitrary and capricious in light of the 
private medical evidence submitted.   

Though the veteran himself has indicated that loss of use of 
his legs is related to service, the Court has made it clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise regarding 
specialized medical knowledge, skill, training, or education.  
Espiritu, supra.   Consequently, the veteran's lay assertion 
that his current symptomatology was caused by his active 
service is neither competent nor probative of the issue in 
question. For this and the reasons listed above, as the 
preponderance of the evidence is against the veteran's claim, 
it must be denied.

II.  Entitlement to an initial compensable evaluation for 
cold weather injury.

The veteran is appealing the original assignment of a 0 
(zero) percent disability evaluation following an award of 
service connection for cold weather injury. As such, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The veteran's cold weather injury is rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122, as noncompensable. Under 
diagnostic code 7122, a 10 percent rating is assigned for 
arthralgia or other pain, numbness, or cold sensitivity.  A 
20 percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity, plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, x-ray abnormalities, (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  A 30 
percent rating is assigned for arthralgia or other pain, 
numbness, or cold sensitivity, plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities, (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration finds that the veteran's 
residuals of cold weather injury, more nearly approximates 
the criteria for the next higher 10 percent rating. See 
38 C.F.R. §§ 4.3, 4.7.  In this regard, a May 2001 letter 
from Dr. R.M.F. indicates the veteran had diminished lower 
extremity circulation related to cold injury.  VA outpatient 
treatment records dated between 2000 and 2001 indicate the 
veteran complained of leg pain.  These records also note the 
veteran was a non-insulin dependent diabetic with stasis 
dermatitis, dry skin, and scabs of the lower extremities.

In a May 2002 letter, Dr. R.M.F. opined the veteran's 
frostbite exposure in service made the progression of his 
diabetes-related lower extremity problems progress more 
rapidly.  He further indicated that physical examination on 
that day showed rubor, trace edema, absent pulses in the 
feet, marked nail dystrophy, and diminished sensation of the 
lower extremities.  In July 2002, Dr. R.M.F. noted the 
veteran had leg weakness and pain.  

VA outpatient treatment records dated in 2002 note the 
veteran had peripheral neuropathy, which predated diabetes, 
and lower extremity edema.  However, there were no opinions 
relating peripheral neuropathy to the cold weather injury 
suffered in service.

In August 2002, the RO posed a letter to Dr. R.M.F. that 
requested he provide reasons and bases for his opinion that 
peripheral vascular disease and peripheral neuropathy was 
caused by cold weather injury and aggravated the veteran's 
diabetes.  Dr. R.M.F. responded in September 2002.  He 
indicated the veteran's cold weather injury might have 
initiated some of his vascular disease and neuropathy.  He 
further indicated that it was impossible to sort out which 
was the most aggravating of the veteran's problems, the 
diabetes, peripheral vascular disease or the cold trauma.  He 
concluded that the initial cold weather trauma probably made 
the development of his other medical conditions progress 
faster than it might have been in the absence of that trauma.  

The Board acknowledges that the veteran's medical record is 
not without some measure of ambiguity regarding which 
symptoms are attributable to the service-connected cold 
weather injury as compared to the non-service connected 
diabetes.  
While the RO attempted to seek clarification as noted above, 
Dr. R.M.F.'s September 2002 response, did not clearly 
delineate what symptomatology was a result of the cold 
weather injury.  His opinion only indicated that the 
veteran's medical conditions progressed faster as a result of 
the in-service cold weather injury.

As noted at the outset of this decision, the veteran failed 
to report for VA examinations in connection with his current 
claim, as he felt they were arbitrary and capricious in light 
of the private medical evidence submitted.  The veteran's 
representative argued that a decision on the merits could be 
reached based on the evidence already of record.  The Board 
does not find that additional development is needed in the 
instant case, as the duty to assist is by no means a one-way 
street. See Wood, supra.  Requesting that the veteran submit 
to VA examination in order to discern the current level of 
disability in regard to his increased rating claim is not an 
impossible or onerous task. Id.  

However, as there is some indication in the evidence of 
record that the veteran had diminished lower extremity 
circulation related to cold injury, and affording all 
reasonable doubt in favor of the veteran, the Board is 
granting a 10 percent rating. 38 C.F.R. § 3.102.  While a 10 
percent rating is warranted, there is no evidence of record 
to support a 20 percent rating.  Though the record suggests 
the veteran had marked nail dystrophy and diminished 
sensation in the lower extremities, there is no indication 
that it is related solely to the cold weather injury.  
Further, the diminished sensation was attributed to 
peripheral neuropathy, which has not been linked to the cold 
weather injury.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's cold 
weather injury and its effects on the veteran's earning 
capacity and ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41. The Board has also considered the severity of the 
aforementioned disability during the entire period from the 
initial assignment of a noncompensable rating to the present 
time.  See Fenderson, supra.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating. See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for assignment of an evaluation other than those 
noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

III.  Entitlement to an effective date prior to May 14, 2001, 
for the grant of service connection for cold weather injury.

The veteran originally contended that he was entitled to an 
effective date prior to June 1, 2001, for a grant of service 
connection for cold weather injury.  In the instant case, the 
veteran's original claim of entitlement to service connection 
for cold weather injury was received by the RO on May 14, 
2001.  It does not appear that there are any other prior 
claims for cold weather injury.  In an April 2002 rating 
decision, the veteran was awarded service connection for cold 
weather injury and assigned a noncompensable evaluation, 
effective May 14, 2001.  By letter dated April 2002, the 
veteran was notified of the grant of service connection and 
the effective date of his award for disability compensation, 
which was listed as June 1, 2001.   

While the Board notes that the April 2001 notice letter 
indicated the effective date for the award of service 
connection was June 1, 2001, and that this was the basis for 
the veteran's notice of disagreement, the Board finds that 
this date was a clerical error as the April 2002 rating 
decision and subsequent rating sheets clearly indicate May 
14, 2001, as the effective date.  The Board shall afford the 
veteran all reasonable doubt and proceed in determining 
whether an effective date prior to May 14, 2001, is 
warranted.  

The Board has thoroughly reviewed the veteran's claims file 
and concludes that in light of the evidence of record and 
procedural history, summarized in pertinent part above, an 
effective date prior to May 14, 2001, for a grant of service 
connection must be denied.  Any other date would be 
inconsistent with rules and regulations implemented by 
Congress concerning effective dates for award of 
compensation.  

Disability compensation is awarded for direct service 
connection, when an original claim is filed the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2).  In the instant case, the veteran separated 
from service in January 1953.  He filed his original claim 
for service connection for cold weather injury in May 2001, 
clearly outside the one-year time frame from separation from 
service.  

While the record contains some evidence suggesting that the 
veteran had been treating for symptoms since 1992, in order 
for benefits to be paid, a specific claim in the form 
prescribed by the Secretary must be filed. 38 U.S.C.A. 
§ 5101.  The veteran's original claim for service connection 
for cold weather injury was not received until May 14, 2001. 
Therefore, the veteran does not satisfy the threshold legal 
eligibility requirements for an earlier effective date sought 
in this appeal.  In cases such as this, where the law is 
dispositive, the claim should be denied due to a lack of 
legal merit. Sabonis v. Brown, 6 Vet. App. 426 (1994). 

IV.  Entitlement to TDIU.

The veteran filed an application for TDIU in May 2002.  He 
indicated that all of his service-connected disabilities 
prevented him from securing or following any substantially 
gainful occupation.  His application revealed that he last 
worked as a janitor in November 1994.  He indicated that he 
became too disabled to work in December 2001.  The veteran 
indicated that he completed three years of high school.  He 
reported that he had been under a doctor's care and/or 
hospitalized within the 12 months previous to his 
application.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met. Id.   Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor. See 38 C.F.R. 
§ 3.341. Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating. See 38 C.F.R. § 
4.19.

The first step is to evaluate the veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the veteran is in receipt of service connection 
for: tinnitus, 10 percent disabling; hearing loss, 0 (zero) 
percent disabling; and cold weather injury, 10 percent 
disabling granted in the instant decision.  Under 38 C.F.R. 
§ 4.25, the veteran's disabilities are combined based upon 
the combined rating table, to give him a combined rating of 
20 percent.  Therefore, he does not meet the specific 
percentage requirements of 38 C.F.R. § 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it then becomes necessary to consider the 
veteran's claim under § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a). Id.

The issue is then whether the veteran's service connected 
disabilities, as previously noted, preclude him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder to include, VA outpatient treatment records dated 
between 2000 and 2002, a report of VA examination dated in 
May 2001, private medical records from Dr. R.M.F. dated 
between May 2001 and September 2002, and lay statements, were 
reviewed in support of the veteran's claim. 

While the Board notes that Dr. R.M.F. indicated in May 2002 
that the veteran was unable to do any work and the veteran 
was awarded special monthly pension by reason of being 
housebound in a February 2003 rating decision, there is no 
evidence of record that the veteran is unable to work due to 
tinnitus, hearing loss, or residuals of cold weather injury.  
As noted previously, the veteran failed to report for VA 
examinations in July 2002 and August 2002.  Though the 
veteran's representative argued the examinations were 
arbitrary and capricious, they may have addressed the 
question of whether the veteran was unemployable by reason of 
his service-connected disabilities.  As shown by the 
veteran's application for a TDIU, the veteran was able to 
work from 1970 to 1994 as a janitor for Northwest High 
School.  Aside from the veteran's own contentions, there is 
no medical evidence to support his assertions of 
unemployability due solely to his service-connected 
disabilities.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash, supra; Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); VAOPGPREC 6-96 (August 16, 1996).  In addition, the 
Board is required to address the issue of entitlement to TDIU 
under 38 C.F.R. § 4.16(b) again only in cases where the issue 
is expressly raised by the claimant or the record before the 
Board contains evidence that the veteran may be unable to 
secure or follow a substantially gainful occupation due to 
his service-connected disability. Id.

As it has been determined that the veteran's service-
connected disabilities when standing alone do not render him 
unable to follow a substantially gainful occupation, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1); Floyd, supra; Bagwell, supra.  
Accordingly, the veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for loss of use of both 
legs is denied.  

Entitlement to an initial 10 percent rating for residuals of 
a cold weather injury is granted, subject to controlling 
regulations affecting the payment of monetary awards.  

Entitlement to an effective date prior to May 14, 2001, for 
the grant of service connection for cold weather injury is 
denied.

Entitlement to TDIU is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



